United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1857
Issued: September 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2014 appellant filed a timely appeal from a May 27, 2014 merit decision
and a July 18, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA), and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective May 21, 2014 as she no longer had any residuals
causally related to her accepted lumbar condition; and (2) whether it properly denied appellant’s
request for a review of the written record as untimely filed.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 7, 1998 appellant, then a 51-year-old distribution clerk, filed an occupational
disease claim alleging that she developed pain in her lower back and left leg from repetitively
lifting, moving, and sweeping mail. She first became aware of her condition on January 6, 1998
and realized that it resulted from her employment on February 3, 1998. OWCP accepted
appellant’s claim for low back strain with left-sided radiculopathy. Appellant stopped work on
January 6, 1998 and returned to limited duty on March 4, 1998. OWCP paid compensation
benefits.2
On January 11, 2000 OWCP granted appellant a schedule award for three percent of the
left lower extremity. The award ran for 8.64 weeks from March 4 to May 3, 1999.
Appellant retired from the employing establishment in 2001. She continued to receive
medical treatment from her treating physician, Dr. Robert A. Fox, a Board-certified neurologist.
OWCP paid medical benefits.
On November 22, 2013 OWCP referred appellant, together with a statement of accepted
facts (SOAF) and the medical record, to Dr. John H. Welborn, Jr., a Board-certified orthopedic
surgeon, for a second opinion examination to determine whether appellant continued to suffer
residuals of her accepted injuries and whether she required further medical treatment. In a
January 13, 2014 report, Dr. Welborn reviewed appellant’s history, including the SOAF and
medical records. He noted that OWCP accepted her January 6, 1998 claim for low back strain
with left-sided radiculopathy. Dr. Welborn reported that appellant began to work for the
employing establishment in 1968, worked modified duty beginning 1998, and retired in 2001.
He also stated that she had a history of cervical strain from a motor vehicle accident in 1988, left
leg pain since her stroke in 1993, and low back pain as a result of work-related injuries in 1976,
1983, and 1985. Dr. Welborn noted that appellant was diagnosed with preexisting spondylosis at
T11-12.
Upon examination of appellant’s lumbar spine, Dr. Welborn observed normal palpation
and tenderness. Range of motion was forward flexion to 90 degrees, hyperextension to 0
degrees, and right and left lateral bend to 30 degrees. Dr. Welborn reported that straight leg raise
testing was negative on the right and left. He related appellant’s continued complaints of low
back and left leg pain. Dr. Welborn diagnosed back strain and chronic low back pain. He stated
that these findings were established by appellant’s subjective symptoms only as there was no
recent diagnostic testing. Dr. Welborn reported that she did not have any symptoms that were
consistent with radiculopathy but she did have symptoms consistent with a stroke. He opined
that appellant’s low back pain was not medically connected to the accepted 1998 work-related
injury. Dr. Welborn concluded that appellant no longer suffered residuals of the work-related
injury and that she no longer needed further medical treatment.
On April 3, 2014 OWCP proposed to terminate appellant’s compensation and medical
benefits based on Dr. Welborn’s January 13, 2014 second opinion report. It determined that the
2

The record reveals that appellant has two previously accepted claims for left wrist tendinitis (File No.
xxxxxx977) and bilateral wrist tendinitis (File No. xxxxxx140).

2

weight of the medical evidence rested with Dr. Welborn who determined that appellant’s
employment-related injuries had resolved and that she no longer needed further medical
treatment for her accepted conditions.
Appellant submitted further reports from Dr. Fox dated February 19, 2013 to
March 11, 2014. Dr. Fox stated that he conducted a follow-up examination of appellant for a
January 6, 1998 work-related injury to her neck and upper and lower extremities. He related that
she continued to complain of pain in her upper and lower extremities. Dr. Fox reported that,
objectively, appellant had positive straight leg raising bilaterally and altered sensations in both
her hands, and distal lower extremities. He stated that she was capable of maintaining her
activities of daily living with medication and that she benefited from independent aqua therapy,
and land-based exercises. Along with the reports, appellant included a narrative statement
describing her complaints of continued left side, lower back, and bilateral hand pain, the
medication she was taking, and her various communications with OWCP.
In a letter dated April 26, 2014, appellant stated that she sustained a number of injuries
while in the performance of her duties that were permanent and stationary. She described in
detail her January 6, 1998 work-related injury and the medical treatment she received. Appellant
reported that in letters addressed to the claims examiner dated June 14 and 22, 2004, and June 30
and 13, 2005 why it was medically necessary for her to continue to receive pool therapy. She
explained that the pool therapy helped to reduce her lower back pain and mobility of all her
joints. Appellant submitted a January 13, 1999 modified job offer and a December 19, 2006
report by Dr. Fox.
By decision dated May 27, 2014, OWCP finalized the termination of appellant’s
compensation and medical benefits effective May 21, 2014. It determined that the weight of the
medical evidence rested with Dr. Welborn’s January 13, 2014 report which determined that
appellant’s employment-related injuries had resolved and that she no longer suffered residuals of
her accepted employment conditions.
In an appeal request form postmarked June 27, 2014 and received by OWCP on July 1,
2014, appellant requested a review of the written record. She resubmitted the April 26, 2014
letter; various claims for disability compensation dated January 6 to July 13, 1998, July 18 to
August 18, 2000, and October 17 to November 16, 2001; the January 6, 1998 occupational
disease claim form; a statement of accepted facts dated August 12, 1998; and various reports
from Dr. Fox dated April 21, 1998 to December 13, 2013.
In a decision dated July 18, 2014, OWCP denied appellant’s request for a review of the
written record. It noted that its last merit decision was issued on May 27, 2014, and her request
for a review of the written record was postmarked June 27, 2014. OWCP further indicated that it
had, in its discretion, carefully considered appellant’s request for a review of the written record
and had determined that the issue in this case could equally well be addressed by requesting
reconsideration from the district office and submitting evidence not previously considered which
established that she continued to suffer residuals of her accepted conditions.

3

LEGAL PRECEDENT -- ISSUE 1
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of justifying termination or modification of an employee’s benefits.3 OWCP may not
terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.4 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.7
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s January 6, 1998 occupational disease claim for lower back
strain with left-sided radiculopathy. It paid benefits for medical treatment. By decision dated
May 27, 2014, OWCP terminated appellant’s entitlement to compensation benefits based on the
January 13, 2014 second opinion report of Dr. Welborn who determined that appellant’s
accepted conditions had resolved and that she was no longer in need of further medical
treatment.
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
disability compensation and medical benefits because Dr. Welborn’s opinion does not establish
that her work-related injuries had resolved and that she was no longer in need of medical
treatment for her work-related injuries.
OWCP referred appellant’s claim to Dr. Welborn for a second opinion examination to
determine whether appellant continued to suffer residuals of her accepted injuries and the
necessity of her medical treatment. In a January 13, 2014 report, Dr. Welborn provided an
accurate history of appellant’s work-related and nonwork-related injuries and noted that OWCP
accepted appellant’s January 6, 1998 claim for low back strain with left-sided radiculopathy.
Upon examination of appellant’s lumbar spine, he observed normal palpation and tenderness.
Range of motion was forward flexion to 90 degrees, hyperextension to 0 degrees, and right and
left lateral bend to 30 degrees. Dr. Welborn reported that straight leg raise testing was negative
on the right and left. He diagnosed back strain and chronic low back pain. Dr. Welborn stated
that appellant did not have any symptoms that were consistent with a radiculopathy, but she did
3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
7

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); A.P., id.

4

have symptoms consistent with a stroke. He concluded that appellant no longer suffered
residuals of the January 6, 1998 employment injury and that further medical treatment would not
improve her condition.
The Board finds that Dr. Welborn’s opinion lacks probative value to establish that
appellant no longer suffered residuals of her low back strain with left-sided radiculopathy.
Dr. Welborn opined that appellant’s accepted conditions had resolved and that her current low
back and left lower extremity pain was a result of her 1993 stroke. He did not, however, provide
any medical rationale for his conclusion. Dr. Welborn failed to explain how appellant’s current
symptoms were associated with her stroke and not her accepted back condition. The Board has
found that medical conclusions unsupported by medical rationale are of little probative value.8
Because Dr. Welborn did not provide a well-rationalized medical opinion that appellant’s low
back strain and left-sided radiculopathy had resolved, his report is insufficient to justify
termination of her compensation benefits.9
The Board notes that appellant submitted similar reports from Dr. Fox dated February 19,
2013 to March 11, 2014. Dr. Fox related that appellant continued to complain of pain in her
upper and lower extremities. He reported that objectively appellant had positive straight leg
raising bilaterally and altered sensations in both her hands and distal lower extremities. Dr. Fox
stated that appellant was capable of maintaining her activities of daily living with medication and
that she benefited from independent aqua therapy and land-based exercises.
In assessing medical evidence, the weight of medical evidence is determined by its
reliability, its probative value, and its convincing quality. The factors that comprise the
evaluation of medical opinion evidence include the opportunity for and thoroughness of physical
examination, the accuracy or completeness of the physician’s knowledge of the facts and medical
history, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.10 In this case, the Board finds that the medical evidence and rationale
supporting Dr. Welborn’s opinion is lacking. Accordingly, Dr. Welborn’s opinion has
diminished probative value and does not constitute the weight of medical opinion in determining
the extent of appellant’s employment-related injuries and need for further medical treatment.
Moreover, Dr. Fox has been appellant’s treating physician and has presented medical opinions
that appellant continued to suffer residuals of her low back condition and required medical
treatment.
For these reasons, the Board reverses OWCP’s May 27, 2014 decision and remands the
case for proper reinstatement of compensation benefits.

8

J.F., Docket No. 09-1061 (issued November 7, 2009); A.D., 58 ECAB 149 (2006).

9

See V.G., Docket No. 14-1571 (issued November 25, 2014).

10

Nicolette R. Kelstrom, 54 ECAB 570 (2003); Anna M. Delaney, 53 ECAB 384 (2002).

5

CONCLUSION
The Board finds that OWCP did not meet its burden of proof to justify termination of
appellant’s compensation benefits effective May 21, 2014. In light of the Board’s disposition on
the first issue, the second issue is moot.
ORDER
IT IS HEREBY ORDERED THAT the May 27, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

